— Order unanimously modified on the law and as modified affirmed without costs, in accordance with the follbwitig memorandum: Plaintiffs have sued to recover a loss that they allege was covered by their homeowner’s policy, issued by defendant. Defendant denied coverage, contending that plaintiffs have willfully concealed or misrepresented material facts with respect to their loss. Defendant was granted a protective order with respect to por*995tians of plaintiffs’ interrogatories. We modify to extend the protective order to cover interrogatory 59 (A-E). Information with respect to disputes with other policyholders is neither material nor necessary to this action (CPLR 3101 [a]) because plaintiffs’ allegation of bad faith relates only to defendant’s disclaimer of coverage on their claim (Town of Nassau v Phoenix Assur. Co., 57 AD2d 992, 993). (Appeal from order of Supreme Court, Monroe County, Provenzano, J. — discovery.) Present — Denman, J. P., Boomer, Pine and Davis, JJ.